Filed:   July 26, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 00-1206
                           (CA-98-3091-WMN)



Brian P. Nichols,

                                                Plaintiff - Appellant,

          versus


Comast Cablevision of Maryland,

                                                 Defendant - Appellee.



                              O R D E R



     The court amends its opinion filed June 21, 2000, as follows:

     On the cover sheet, section 3, line 2 -- the lower court judge

is corrected to read “Beth P. Gesner, Magisrate Judge.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1206



BRIAN P. NICHOLS,

                                              Plaintiff - Appellant,

          versus


COMCAST CABLEVISION OF MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Beth P. Gesner, Magistrate Judge. (CA-98-
3091-WMN)


Submitted:   June 15, 2000                  Decided:   June 21, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Brian P. Nichols, Appellant Pro Se. Ned Sanford Kodeck, Ari Jason
Kodeck, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian P. Nichols appeals the district court’s order granting

summary judgment to the Defendant in his employment discrimination

action. We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       See Nichols v. Comcast Cablevi-

sion, No. CA-98-3091-WMN (D. Md. Jan. 19, 2000).      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                              AFFIRMED




                                   3